Citation Nr: 1623854	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a recurrent headache disorder claimed as the result of an undiagnosed illness.  

2.  Entitlement to service connection for recurrent fatigue claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for recurrent joint pain claimed as the result of an undiagnosed illness.  

4.  Entitlement to service connection for a respiratory disorder to include allergic rhinitis.  

5.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD).  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	M. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from June 1985 to December 1991.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for PTSD, depression, headaches, fatigue, joint pain, allergic rhinitis, and GERD.  In May 2011, the RO granted service connection for PTSD with MDD; assigned a 30 percent evaluation for that disability; and effectuated the award as of February 27, 2007.  In May 2012, the Veteran submitted a Motion to Advance on the Docket.  In May 2012, the Board granted the Veteran's motion.  In July 2012, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

In her December 2013 Appeal to the Board (VA Form 9) and multiple subsequent written statements submitted by her attorney, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested videoconference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

2.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

